NUMBER 13-09-00427-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE MAURICIO CELIS



On Petition for Writ of Mandamus
and/or Writ of Prohibition.




MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Vela

Per Curiam Memorandum Opinion (1)


	Relator, Mauricio Celis, filed an "Emergency Application for Leave to File an Original
Petition for Writ of Mandamus and/or Writ of Prohibition and Original Petition for Writ of
Mandamus and/or Writ of Prohibition and Motion for Temporary Relief" (2)
 in the above cause
on July 24, 2009, complaining that the respondent, the Honorable Louis Sturns, abused
his discretion in granting a motion to recuse the Honorable J. Manuel Bañales from
presiding over two of relator's cases. 
	Mandamus relief may be granted if the relator shows that:  (1) the act sought to be
compelled is purely ministerial; and (2) there is no adequate remedy at law.  See Deleon
v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding).  The relator
must have a "clear right" to the relief sought and the merits of the relief sought must be
"beyond dispute."  See id.  "The requirement of a clear legal right necessitates that the law
plainly describes the duty to be performed such that there is no room for the exercise of
discretion."  See id. 
	The Court, having examined and fully considered the petition for writ of mandamus
and/or writ of prohibition, is of the opinion that relator has not shown himself entitled to the
relief sought.  See Tex. R. Civ. P. 18a(f); De Leon v. Aguilar, 127 S.W.3d 1, 5 (Tex. Crim.
App. 2004); In re Lutz, 164 S.W.3d 721, 723-724 (Tex. App.-El Paso 2005, orig.
proceeding); Dist. Judges of Collin County v. Comm'rs Court of Collin County, 677 S.W.2d
743, 745 (Tex. App.-Dallas 1984, writ ref'd n.r.e.); see also Metzger v. Sebek, 892 S.W.2d
20, 49 (Tex. App.-Houston [1st Dist] 1994, writ denied).  Accordingly, the petition for writ
of mandamus and/or writ of prohibition, and motion for temporary relief, are DENIED.  See
Tex. R. App. P. 52.8(a). 


								PER CURIAM



Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this 24th day of July, 2009.
 

 

1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  We dismiss relator's application for leave to file the petition for writ of mandamus and/or writ of
prohibition as moot.  The Texas Rules of Appellate Procedure no longer require the relator to file a motion or
application for leave in an original proceeding.  See generally Tex. R. App. P. 52, cmt. to 1997 revision.